DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to applicant's amendment(s) filed on 07/30/2020.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Stanton Registration No.: 45,127. 
The application has been amended as follows: 
The independent claims 1 and 14 are amended.
The dependent claims 6-10, 12-13, 19-23, and 25-26 are the same as filed on 07/30/2020.

Claim 1. (Currently Amended) A method for wireless communication, the method comprising: selecting, at a communication device, a frequency bandwidth via which a physical layer (PHY) protocol data unit (PPDU) will be transmitted in a vehicular communication network, wherein the frequency bandwidth is selected from a set of permissible frequency bandwidths that includes a 10 MHz bandwidth and a 20 MHz bandwidth; generating, at a communication device, the PPDU 
i) according to a downclocking ratio of 1/2, and 
ii) based on an orthogonal frequency division multiplexing (OFDM) numerology defined by an IEEE 802.1lac Standard, 
wherein the PPDU is generated to span the selected frequency bandwidth and to include a PHY preamble having a signal field, and wherein: 
in response to the selected frequency bandwidth being 10 MHz, the PPDU is generated according to the downclocking ratio of 1/2 and based on the OFDM numerology defined by the IEEE 802.1lac Standard for 20 MHz PPDUs, and 
in response to the selected frequency bandwidth being 20 MHz, the PPDU is generated according to the downclocking ratio of 1/2 and based on the OFDM numerology defined by the IEEE 802.1 lac Standard for 40 MHz PPDUs;
modulating, at the communication device, the signal field entirely on a single OFDM symbol; and transmitting, by the communication device, the PPDU in the vehicular communication network.
Claim 14. (Currently Amended) An apparatus, comprising: a network interface device having one or more integrated circuit (IC) devices configured to: select a frequency bandwidth via which a physical layer (PHY) protocol data unit (PPDU) will be transmitted in a vehicular communication network, wherein the frequency bandwidth is selected from a set of permissible frequency bandwidths that includes a 10 MHz bandwidth and a 20 MHz bandwidth, and generate the PPDU 
i) according to a downclocking ratio of 1/2, and 
ii) based on an orthogonal frequency division multiplexing (OFDM) numerology defined by an  IEEE 802.1 lac Standard, 
wherein the PPDU is generated to span the selected frequency bandwidth and to include a PHY preamble having a signal field, and wherein: 
in response to the selected frequency bandwidth being 10 MHz, the PPDU is generated according to the downclocking ratio of 1/2 and based on a OFDM numerology defined by the IEEE 802.1lac Standard for 20 MHz PPDUs, and 
in response to the selected frequency bandwidth being 20 MHz, the PPDU is generated according to the downclocking ratio of 1/2 and based on a OFDM numerology defined by the IEEE 802.1 lac Standard for 40 MHz PPDUs; 
wherein the one or more IC devices are further configured to: modulate the signal field entirely on a single OFDM symbol, and5Application No. 16/179,320Docket No.: MP10354-581210Amendment dated July 30, 2020 Reply to Office Action of April 30, 2020transmit the PPDU in the vehicular communication network.
Allowable Subject Matter
Claims 1, 6-10, 12-14, 19-23, and 25-26 are allowed.                                                              
This communication warrants no examiner’s reason for allowance, as the prosecution, applicant’s arguments and the proposed amendments make evident reasons for allowance, satisfying the “record as a whole” as required by rule 37 CFR 1.104 (e). The prior arts made of record, in single or in combination and a comprehensive search of prior arts failed to disclose explicitly the limitations as cited in the independent claims 1 and 14 where, in a vehicular communication network the frequency bandwidth is selected such as 10 MHz bandwidth and a 20 MHz bandwidth and generating, at a communication device, the PPDU according to a downclocking ratio of 1/2, and based on an orthogonal frequency division multiplexing (OFDM) numerology defined by an IEEE 802.1lac Standard and when the selected frequency bandwidth is 10 MHz, the PPDU is generated according to the downclocking ratio of 1/2 and based on the OFDM numerology defined by the IEEE 802.1lac Standard for 20 MHz PPDUs, and when the selected frequency bandwidth is 20 MHz, the PPDU is generated according to the downclocking ratio of 1/2 and based on the OFDM numerology defined by the IEEE 802.1 lac Standard for 40 MHz PPDUs; and modulating, at the communication device, the signal field entirely on a single OFDM symbol.
The dependent claims are also allowable by virtue of their dependence on the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462